DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 07/29/2022 has been entered and considered. Upon entering, Claims 1, 4-6 and 9-14 were pending, claims 1, 6, 11, and 13-14 have been amended; and claims 2-3 and 7-8 have been cancelled.
Response to Arguments
3.	Applicant’s arguments filed on 07/29/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Objections
4.	Claim 1 objected to because of the following informalities: claim 1, line 1, “1-5. (Cancelled)” should be “1. (Currently Amended)”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0154786) in view of Takashi et al. (JP2021111986).
	Regarding claim 1, Wang teaches an automotive vehicle (see figures 3 and 4) comprising: 
a traction battery (fig. 3: 124); an electric machine (fig. 3: 114);an inverter (fig. 3: 126) configured to transfer power between the traction battery (124) and electric machine (114), (see par. [0027]), and including a pair of switches (fig. 4: [302A, 302D], [302B, 302E], [302C, 302F]) defining a phase leg (fig. 4: 316, 318, 320) for the electric machine (114); and a controller (fig. 4: 310) configured to detect a magnitude of current output by the phase leg (see par. [0055]), and generate pulse width modulation signals for the switches having the mutual off time to transfer power between the traction battery and electric machine such that as the magnitude decreases the mutual off time decreases (see par. [0041], [0058-0061], [0065] and [0066-0072]).
However, Wang does not explicitly teach select a mutual off time according to the magnitude, including responsive to the magnitude exceeding a first predetermined threshold, setting the mutual off time to a first value, and responsive to the magnitude being less than a second predetermined threshold, setting the mutual off time to a second value less than the first value.
Takashi teaches the motor is locked or in a case where the motor is rotating at an extremely low speed equal to or lower than the low speed threshold value, the motor control device according to the embodiment adjusts the phase angle such that the maximum current falls below the current threshold value when the maximum current (maximum absolute value in the three-phase alternating current) is equal to or higher than the current threshold value, (see figure 1 and par. [0018] and [0033-0036]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Takashi in to the automotive vehicle of Wang in order to suppressing a current flowing through a switching element of an inverter when a motor is locked.
Regarding claim 4, furthermore Wang discloses the automotive vehicle, wherein the electric machine (114) is a motor, (see par. [0026]).
Regarding claim 5, furthermore Wang discloses the automotive vehicle, wherein the electric machine (114) is a generator, (see par. [0026]).
Regarding claim 6, Wang teaches a method for controlling an automotive power converter, the method comprising: detecting a magnitude of current output by a phase leg (fig. 4: 316, 318, 320) of the automotive power converter (fig. 3: 126), (see par. [0055]), wherein the phase leg is defined by a pair of switches (fig. 4: [302A, 302D], [302B, 302E], [302C, 302F]); and generating pulse width modulation signals for the switches having the mutual off time to transfer power between a traction battery (fig. 3: 124) and electric machine (fig. 3: 114) such that as the magnitude decreases the mutual off time decreases, (see par. [0041], [0058-0061], [0065] and [0066-0072]).
However, Wang does not explicitly teach selecting a mutual off time according to the magnitude, including responsive to the magnitude exceeding a first predetermined threshold, setting the mutual off time to a first value, and responsive to the magnitude being less than a second predetermined threshold, setting the mutual off time to a second value less than the first value.
Takashi teaches the motor is locked or in a case where the motor is rotating at an extremely low speed equal to or lower than the low speed threshold value, the motor control device according to the embodiment adjusts the phase angle such that the maximum current falls below the current threshold value when the maximum current (maximum absolute value in the three-phase alternating current) is equal to or higher than the current threshold value, (see figure 1 and par. [0018] and [0033-0036]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Takashi in to the method of Wang in order to suppressing a current flowing through a switching element of an inverter when a motor is locked.
Regarding claim 9, further Takashi discloses the method, wherein the first and second predetermined thresholds are same, (see par. [0006] and [0033]).
Regarding claim 11, Wang teaches a power system for an automotive vehicle comprising: a power inverter (fig. 3: 126) including a pair of switches (fig. 4: [302A, 302D], [302B, 302E], [302C, 302F]) defining a phase leg (fig. 4: 316, 318, 320); a current sensor (fig. 4: CSa, CSb, CSc) configured to measure a magnitude of current output by the phase leg (see par. [0055]); and a controller (fig. 4: 310) configured to generate pulse width modulation signals for the switches having the mutual off time to transfer power between a traction battery and electric machine such that as the magnitude decreases the mutual off time decreases, (see par. [0041], [0058-0061], [0065] and [0066-0072]).
However, Wang does not explicitly teach select a mutual off time according to the magnitude, including responsive to the magnitude exceeding a first predetermined threshold, setting the mutual off time to a first value, and responsive to the magnitude being less than a second predetermined threshold, setting the mutual off time to a second value less than the first value.
Takashi teaches the motor is locked or in a case where the motor is rotating at an extremely low speed equal to or lower than the low speed threshold value, the motor control device according to the embodiment adjusts the phase angle such that the maximum current falls below the current threshold value when the maximum current (maximum absolute value in the three-phase alternating current) is equal to or higher than the current threshold value, (see figure 1 and par. [0018] and [0033-0036]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Takashi in to the power system of Wang in order to suppressing a current flowing through a switching element of an inverter when a motor is locked.
Regarding claim 12, further Takashi discloses the power system, wherein the controller is further configured to alter the mutual off time according to the magnitude such that the mutual off time increases as the magnitude increases (see par. [0033-0034]).
Regarding claim 13, furthermore Wang discloses the power system, wherein the electric machine (114) is a motor, (see par. [0026]).
Regarding claim 14, furthermore Wang discloses the power system, wherein the electric machine (114) is a generator, (see par. [0026]).  
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0154786) in view of Takashi et al. (JP2021111986) and further in view of Wetter et al. (US 2011/0188162).
	Regarding claim 10, the combination of Wang and Takashi teach the method above, but Wang and Takashi do not explicitly teach wherein the first and second values are less than 0.5 microseconds.
Wetter teaches the switching time for the switch-off is less than 1 microsecond, (see claim 5).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Wetter in to the method of Wang and Takashi in order to minimize switching losses and switching times.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836